Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation “the extracted statistical parameter”. The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The limitation “the extracted statistical parameter” is not described in the specification and is not previously specified in the claim (which would support “the”). It is not clear what “the extracted statistical parameter” is. No details are provided for the person skilled in the art to understand what “the extracted statistical parameter” actually is.

Same reasoning applies to Claim 10.
Claim 2 recites the limitations “the mode of the set of load responses” and “a mode of the known object weights.” The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The limitation “the mode of the set of load responses” is not described in the specification and is not previously specified in the claim (which would support “the”). It is not clear what “the mode of the set of load responses” is. No details are provided for the person skilled in the art to understand what “the mode of the set of load responses” actually is.
The limitation “a mode of the known object weights” is not described in the specification. It is not clear what “a mode of the known object weights” is. No details are provided for the person skilled in the art to understand what “a mode of the known object weights” actually is.
Same reasoning applies to Claim 13.
The examiner treated the limitation of “the mode of the set of load responses” as the set of load responses and treated the limitation of “a mode of the known object weights” as known object weights.
Therefore, claims 1, 9, and 16 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The examiner examined Claims 1, 2, 10, and 13 as best understood.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea as discussed below. This abstract idea is not integrated into a practical application for the reasons discussed below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention. Applied to the present application, the claims belong to one of the statutory classes of a process/product.
Step 2A of the 2019 Guidance is divided into two Prongs. Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Independent Claim 1 is copied below, with the limitations belonging to an abstract idea highlighted in bold.
Claim 1.  A method comprising: 

determining at least one statistical parameter from the set of load responses; 
determining a corresponding statistical parameter of known object weights loading the asset; and 
assigning an object weight to a load response of the set of load responses based on correlation of the extracted statistical parameter to the corresponding statistical parameter.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, part of it falls into the grouping of subject matter when recited as such in a claim limitation that covers a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, 
These limitations are:
determining at least one statistical parameter from the set of load responses; 
determining a corresponding statistical parameter of known object weights loading the asset.
The other part of it covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion. 
This limitation is:
assigning an object weight to a load response of the set of load responses based on correlation of the extracted statistical parameter to the corresponding statistical parameter.  
These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
According to the 2019 PEG: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from 
Independent Claim 10 is copied below, with the limitations belonging to an abstract idea highlighted in bold.
Claim 10. A system, comprising: 
sensors disposed on an asset and configured to measure a set of load responses of the asset for a sample of traffic loading events caused by objects of unknown weight;  
a database of known object weights loading the asset; and 
a processor configured to: 
determine at least one statistical parameter from the set of load responses; 
determine a corresponding statistical parameter of the known object weights loading the asset; and 
assign an object weight to a load response of the set of load responses based on correlation of the extracted statistical parameter to the corresponding statistical parameter.  
Similar analysis is applied to the abstract ideas of Claim 10.

In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1: a step of “measuring a set of load responses of an asset for a sample of traffic loading events caused by objects of unknown weight”.
In Claim 10: sensors;  
a database; and 
a processor.
The additional elements in Claims 1 and 10, of a “measuring a set of load responses of an asset for a sample of traffic loading events caused by objects of unknown weight,” “sensors,” “a database,” and “a processor” are not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. “A processor” (generic unit), “a database” (generic unit) are generally recited and are not qualified as particular machines.  A step of “measuring a set of load responses of an asset for a sample of traffic loading events caused by objects of unknown weight” and “sensors” represents mere data gathering and represents extra-solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step B analysis), disclosing additional elements such as US20140008132A1 to Kamamann et al., that discloses measuring a set of load responses; US20130275059A1 to Bernhard et al., US20130245879A1 to Torres et al., and US20170363504A1 to Winant et al., which disclose sensors, processors, and databases.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-9 and 11-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regard to the independent claims. 
The dependent claims are, therefore, also ineligible.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US2014008132 to Kamamann et al. (hereinafter Kamamann) in view of US20150198502A1 Phares et al. (hereinafter Phares).

Regarding Claim 1: Kamamann discloses:
“A method comprising: measuring a set of load responses of an asset caused by objects of unknown weight” (para 0056 – “The statistically evaluated measured values from the torque analysis are correlated with mean values or median values from the additive or relative load detection (interpreted as load response, added by examiner) using the tire contact area length 1 measured on the wheel side, the tire pressure values or the measured wheel loads”; para 0057 – “the detected measured values (tire pressure, tire contact length 1, engine torque) can be divided into groups of variables corresponding to the magnitude of the respective values”);
“determining at least one statistical parameter from the set of load responses” (para 0056 – “The advantage of the detection of the load by correlation with the torque analysis is that this method functions largely independently of aging influences. Other external interference variables, such as the surface of the roadway, the type and dimension of the tires 12 etc. also hardly falsify the final result. It is therefore possible to correct by correlation using load values (results) determined using the measured variables measured on the wheel side, using the load value obtained from the torque analysis”; para 0057 – “The measured values within one group of variables in each case can then be subjected to a statistical correction method, for example the formation of mean values, in order to determine the load therefrom more precisely”);
“determining a corresponding statistical parameter of known object weights loading the asset” (para 0055 – “In FIG. 3, differences between the engine torques and calculated engine torques are plotted against the number n of measurements. By the formation of mean values and given a sufficient number of individual measurements (the number should be above a minimum number of, for example, 20 measurements), a sufficiently precise value is obtained for the engine torque. Given a known unladen weight, the load can therefore be determined easily from the engine torque”); and
“assigning an object weight to a load response of the set of load responses based on correlation of the extracted statistical parameter to the corresponding statistical parameter” (para 0058 – “the determined load values can be divided into groups, for example the load values into the groups 0-200 kg, 201-400 kg, 401 to 600 kg etc. The determined values within the groups can then be averaged and correlated with the associated mean values of the torque analysis. In this way, not only is a comparison value or also calibration value/correction value obtained but rather a plurality of calibration values at the same time. As a result, not only can an offset in the load detection be corrected but also a change over time (increase) can be corrected by correlation.”; para 0081 – “The term “correlation” is to be understood as forming a relationship between two or more measured values, wherein, if appropriate, statistical methods are used here in order to evaluate the individual measured values or entire measuring series. As a result of the correlation, the measured values or the values obtained by means of statistical methods are corrected by measured values or results (the load which is determined by means of one or more methods). As a result, more precise values are acquired for the desired load which is to be determined, wherein the final result is obtained using a correction value. By means of plausibility checking or probabilities it is possible to decide which of the correlated individual results is to be given more weight. Measured information from the vehicle, for example from other control devices, can also contribute to this decisively”).
	Kamamann is silent on:
“for a sample of traffic loading events”.
	However, Phares discloses:
“for a sample of traffic loading events” (para 0030 – “methods and systems for an automated ambient traffic approach for determining load ratings of bridges under ambient traffic. In one embodiment, multiple batches of strain responses induced by a vehicle, such as five-axle trucks in a lane, are randomly selected from the SHM system records. In one embodiment of the invention, multiple trucks may be randomly sampled from a historical weight-in-motion (WIM) database”; para 0032 – “Unlike during controlled testing, when a bridge is subjected to ambient traffic with unknown trucks, both the bridge responses and the truck parameters should be considered as random variables. In addition, bridge parameters such as member stiffnesses should also be treated as random variables because of differences between construction and design, variations in composite action level, and deterioration”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method, disclosed by Kamamann, as taught by Phares, to use the well-known statistical methods to estimate the load on a 

Regarding Claim 2: Kamamann/Phares combination discloses the method of Claim 1.
Kamamann further discloses:
“determining the statistical parameter from the set of load responses” (para 0056 – “The advantage of the detection of the load by correlation with the torque analysis is that this method functions largely independently of aging influences. Other external interference variables, such as the surface of the roadway, the type and dimension of the tires 12 etc. also hardly falsify the final result. It is therefore possible to correct by correlation using load values (results) determined using the measured variables measured on the wheel side, using the load value obtained from the torque analysis”; para 0057 – “The measured values within one group of variables in each case can then be subjected to a statistical correction method, for example the formation of mean values, in order to determine the load therefrom more precisely”; para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load”);
“comprises extracting the mode of the set of load responses (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median (i.e.  examples of the mode, added by examiner) can then be formed, i.e. the load values (interpreted as load responses, added by examiner) can be correlated with one another in order to obtain the most precise possible value for the load”);
“determining the corresponding statistical parameter of the known object weights loading the asset” (para 0055 – “In FIG. 3, differences between the engine torques and calculated engine torques are plotted against the number n of measurements. By the formation of mean values and given a sufficient number of individual measurements (the number should be above a minimum number of, for example, 20 measurements), a sufficiently precise value is obtained for the engine torque. Given a known unladen weight, the load can therefore be determined easily from the engine torque”);
“comprises determining a mode of the known object weights“ (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median (i.e.  examples of the mode, added by examiner) can then be formed, i.e. the load values (interpreted as object weights, added by examiner) can be correlated with one another in order to obtain the most precise possible value for the load”); and
“assigning the object weight to the load response” (para 0058 – “the determined load values can be divided into groups, for example the load values into the groups 0-200 kg, 201-400 kg, 401 to 600 kg etc. The determined values within the groups can then be averaged and correlated with the associated mean values of the torque analysis. In this way, not only is a comparison value or also calibration value/correction value obtained but rather a plurality of calibration values at the same time. As a result, not only can an offset in the load detection be corrected but also a change over time (increase) can be corrected by correlation.”; para 0081 – “The term “correlation” is to be understood as forming a relationship between two or more measured values, wherein, if appropriate, statistical methods are used here in order to evaluate the individual measured values or entire measuring series. As a result of the correlation, the measured values or the values obtained by means of statistical methods are corrected by measured values or results (the load which is determined by means of one or more methods). As a result, more precise values are acquired for the desired load which is to be determined, wherein the final result is obtained using a correction value. By means of plausibility checking or probabilities it is possible to decide which of the correlated individual results is to be given more weight. Measured information from the vehicle, for example from other control devices, can also contribute to this decisively”).
“comprises assigning the mode of the object weights to the mode of the load responses” (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median (i.e.  examples of the mode, added by examiner) can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load”).

Regarding Claim 3: Kamamann/Phares combination discloses the method of Claim 1.
Kamamann further discloses:
“determining the statistical parameter from the set of load responses” (para 0056 – “The advantage of the detection of the load by correlation with the torque analysis is that this method functions largely independently of aging influences. Other external interference variables, such as the surface of the roadway, the type and dimension of the tires 12 etc. also hardly falsify the final result. It is therefore possible to correct by correlation using load values (results) determined using the measured variables measured on the wheel side, using the load value obtained from the torque analysis”; para 0057 – “The measured values within one group of variables in each case can then be subjected to a statistical correction method, for example the formation of mean values, in order to determine the load therefrom more precisely”; para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load”);
“comprises extracting a median of the set of load responses (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median can then be formed, i.e. the load values (interpreted as load responses, added by examiner) can be correlated with one another in order to obtain the most precise possible value for the load”).
“determining the corresponding statistical parameter of the known object weights loading the asset” (para 0055 – “In FIG. 3, differences between the engine torques and calculated engine torques are plotted against the number n of measurements. By the formation of mean values and given a sufficient number of individual measurements (the number should be above a minimum number of, for example, 20 measurements), a sufficiently precise value is obtained for the engine torque. Given a known unladen weight, the load can therefore be determined easily from the engine torque”);
“comprises determining a median of the known object weights“ (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median can then be formed, i.e. the load values (interpreted as object weights, added by examiner) can be correlated with one another in order to obtain the most precise possible value for the load”);
“assigning the object weight to the load response” (para 0058 – “the determined load values can be divided into groups, for example the load values into the groups 0-200 kg, 201-400 kg, 401 to 600 kg etc. The determined values within the groups can then be averaged and correlated with the associated mean values of the torque analysis. In this way, not only is a comparison value or also calibration value/correction value obtained but rather a plurality of calibration values at the same time. As a result, not only can an offset in the load detection be corrected but also a change over time (increase) can be corrected by correlation.”; para 0081 – “The term “correlation” is to be understood as forming a relationship between two or more measured values, wherein, if appropriate, statistical methods are used here in order to evaluate the individual measured values or entire measuring series. As a result of the correlation, the measured values or the values obtained by means of statistical methods are corrected by measured values or results (the load which is determined by means of one or more methods). As a result, more precise values are acquired for the desired load which is to be determined, wherein the final result is obtained using a correction value. By means of plausibility checking or probabilities it is possible to decide which of the correlated individual results is to be given more weight. Measured information from the vehicle, for example from other control devices, can also contribute to this decisively”).
“comprises assigning the median of the object weights to the median of the load responses” (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load”).

Regarding Claim 4: Kamamann/Phares combination discloses the method of Claim 1.
Kamamann further discloses:
“determining the statistical parameter from the set of load responses” (para 0056 – “The advantage of the detection of the load by correlation with the torque analysis is that this method functions largely independently of aging influences. Other external interference variables, such as the surface of the roadway, the type and dimension of the tires 12 etc. also hardly falsify the final result. It is therefore possible to correct by correlation using load values (results) determined using the measured variables measured on the wheel side, using the load value obtained from the torque analysis”; para 0057 – “The measured values within one group of variables in each case can then be subjected to a statistical correction method, for example the formation of mean values, in order to determine the load therefrom more precisely”);
“calculating a median and an inter-quartile range of the set of load responses; and calculating a confidence interval of the median” (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median (inter-quartile range and confidence interval are interpreted as directly connected with median value as calculated and used together in the statistical methods, added by examiner) can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load”);
“determining the corresponding statistical parameter of the known object weights loading the asset” (para 0055 – “In FIG. 3, differences between the engine torques and calculated engine torques are plotted against the number n of measurements. By the formation of mean values and given a sufficient number of individual measurements (the number should be above a minimum number of, for example, 20 measurements), a sufficiently precise value is obtained for the engine torque. Given a known unladen weight, the load can therefore be determined easily from the engine torque”).
“calculating a median of the known object weights” (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median can then be formed, i.e. the load values (interpreted as object weights, added by examiner) can be correlated with one another in order to obtain the most precise possible value for the load”).
“assigning the object weight to the load response” (para 0058 – “the determined load values can be divided into groups, for example the load values into the groups 0-200 kg, 201-400 kg, 401 to 600 kg etc. The determined values within the groups can then be averaged and correlated with the associated mean values of the torque analysis. In this way, not only is a comparison value or also calibration value/correction value obtained but rather a plurality of calibration values at the same time. As a result, not only can an offset in the load detection be corrected but also a change over time (increase) can be corrected by correlation”).
“assigning the median of the object weights to a load response other than the median of the load responses, the load response being within the confidence interval” (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value (i.e. other than the median, added by examiner) or median (confidence interval is interpreted as directly connected with median value as calculated and used together in the statistical methods, added by examiner) can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load”).

Regarding Claim 5: Kamamann/Phares combination discloses the method of Claim 4.
Kamamann further discloses:
“assigning the object weight to the load response” (para 0058 – “the determined load values can be divided into groups, for example the load values into the groups 0-200 kg, 201-400 kg, 401 to 600 kg etc. The determined values within the groups can then be averaged and correlated with the associated mean values of the torque analysis. In this way, not only is a comparison value or also calibration value/correction value obtained but rather a plurality of calibration values at the same time. As a result, not only can an offset in the load detection be corrected but also a change over time (increase) can be corrected by correlation”).
“assigning the median of the object weights to a maximum load response within the confidence interval” (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median (confidence interval is interpreted as directly connected with median value as calculated and used together in the statistical methods, added by examiner) can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load”).
	

Regarding Claim 6: Kamamann/Phares combination discloses the method of Claim 1.
Kamamann further discloses:
“assigning additional object weights to additional load responses” (para 0055 – “In FIG. 3, differences between the engine torques and calculated engine torques are plotted against the number n of measurements. By the formation of mean values and given a sufficient number of individual measurements (i.e. assigning additional object weights to additional load responses, added by examiner) (the number should be above a minimum number of, for example, 20 measurements), a sufficiently precise value is obtained for the engine torque. Given a known unladen weight, the load can therefore be determined easily from the engine torque”).

Regarding Claim 7: Kamamann/Phares combination discloses the method of Claim 1.
Kamamann is silent on:
“monitoring changes in the load response assigned to the object weight over time; and detecting degradation of the asset based on the changes”.
	However, Phares discloses:
“monitoring changes in the load response assigned to the object weight over time; and detecting degradation of the asset based on the changes” (para 0030 - “The FE model may be calibrated using each of the known trucks and relevant strain responses, and the resulting calibrated FE model may be used to calculate a bridge load rating. The results of the calibration and load rating may be derived and compared to those (i.e. monitoring changes, added by examiner) using the Traditional Known Truck Approach so as to select the best sampling strategy. According to one approach, a sampling strategy with strain time histories (i.e. detecting degradation of the asset based on changes, added by examiner) having higher girder strain peaks and larger gross vehicle weights is beneficial”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method, disclosed by Kamamann, as taught by Phares, to detect degradation of the asset based on the monitoring changes in the load response, in order to better correlate load responses with one another and to maintain the asset safe usage.

Regarding Claim 8: Kamamann/Phares combination discloses the method of Claim 1.
Kamamann is silent on:
“wherein the asset is a road, a bridge, runway, a port wharf or a cable structure”.
	However, Phares discloses:
 “wherein the asset is a road, a bridge, runway, a port wharf or a cable structure” (para 0030 – “Continuous load rating of bridges with a Structural Health Monitoring (SHM) system that relies on ambient traffic is an effective solution. It also provides a timely indication of the need for bridge maintenance, repair, rehabilitation and replacement. This present invention provides, for example, methods and systems for an automated ambient traffic approach for determining load ratings of bridges under ambient traffic.”).


Regarding Claim 9: Kamamann/Phares combination discloses the method of Claim 1.
Kamamann further discloses:
“wherein the objects comprise one or more of vehicles, pedestrians, planes, boats, cable cars, and ski lifts” (para 0010 – “An object of the invention is to provide a system for detecting the load of a motor vehicle which reliably determines the current load and, if appropriate, the load distribution”).

Claims 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phares in view of Kamamann.

Regarding Claim 10: Phares discloses:
“A system, comprising: sensors disposed on an asset and configured to measure a set of load responses of the asset for a sample of traffic loading events caused by objects of unknown weight” (para 0015 – “a system for in-situ determinations of 
“a database of known object weights loading the asset” (para 0030 – “multiple trucks may be randomly sampled from a historical weight-in-motion (WIM) database”). 

	Phares is silent on:
“a processor configured to: determine at least one statistical parameter from the set of load responses; determine a corresponding statistical parameter of the known object weights loading the asset; and assign an object weight to a load response of the set of load responses based on correlation of the extracted statistical parameter to the corresponding statistical parameter”. 
	However, Kamamann discloses:
“a processor configured to: determine at least one statistical parameter from the set of load responses” (para 0034 – “The measured values are passed on here to a further-processing device (i.e. processor, added by examiner) (here an evaluation device 23) and evaluated there by means of mathematical models. Finally, the actual load is calculated therefrom as a final result”; para 0056 – “The advantage of the detection of the load by correlation with the torque analysis is that this method functions largely independently of aging influences. Other external interference variables, such as the surface of the roadway, the type and dimension of the tires 12 etc. also hardly falsify the final result. It is therefore possible to correct by correlation using load values (results) determined using the measured variables measured on the wheel side, using the load value obtained from the torque analysis”; para 0057 – “The measured values within one group of variables in each case can then be subjected to a statistical correction method, for example the formation of mean values, in order to determine the load therefrom more precisely”);
“determine a corresponding statistical parameter of the known object weights loading the asset” para 0055 – “In FIG. 3, differences between the engine torques and calculated engine torques are plotted against the number n of measurements. By the formation of mean values and given a sufficient number of individual measurements (the number should be above a minimum number of, for example, 20 measurements), a sufficiently precise value is obtained for the engine torque. Given a known unladen weight, the load can therefore be determined easily from the engine torque”); and
“assign an object weight to a load response of the set of load responses based on correlation of the extracted statistical parameter to the corresponding statistical parameter” (para 0058 – “the determined load values can be divided into groups, for example the load values into the groups 0-200 kg, 201-400 kg, 401 to 600 kg etc. The determined values within the groups can then be averaged and correlated with the associated mean values of the torque analysis. In this way, not only is a comparison value or also calibration value/correction value obtained but rather a plurality of calibration values at the same time. As a result, not only can an offset in the load detection be corrected but also a change over time (increase) can be corrected by correlation.”; para 0081 – “The term “correlation” is to be understood as forming a relationship between two or more measured values, wherein, if appropriate, statistical methods are used here in order to evaluate the individual measured values or entire measuring series. As a result of the correlation, the measured values or the values obtained by means of statistical methods are corrected by measured values or results (the load which is determined by means of one or more methods). As a result, more precise values are acquired for the desired load which is to be determined, wherein the final result is obtained using a correction value. By means of plausibility checking or probabilities it is possible to decide which of the correlated individual results is to be given more weight. Measured information from the vehicle, for example from other control devices, can also contribute to this decisively”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method, disclosed by Phares, as taught by Kamamann, to use the well-known statistical methods to estimate the load on a road or bridge during the traffic loading event and to elevate the safety of roads and bridges operation.

	Regarding Claim 13: Phares/Kamamann combination discloses the system of Claim 10.
	Phares is silent on:
“wherein the processor is configured to: determine the statistical parameter from the set of load responses comprises extracting the mode of the set of load responses; and determine the corresponding statistical parameter of known object weights loading the asset comprises determining a mode of the known object weights; and assign the object weight to the load response comprises assigning the mode of the object weights to the mode of the load responses”.
	However, Kamamann discloses:
“wherein the processor is configured to: determine the statistical parameter from the set of load responses” (para 0034 – “The measured values are passed on here to a further-processing device (i.e. processor, added by examiner) (here an evaluation device 23) and evaluated there by means of mathematical models. Finally, the actual load is calculated therefrom as a final result”; para 0056 – “The advantage of the detection of the load by correlation with the torque analysis is that this method functions largely independently of aging influences. Other external interference variables, such as the surface of the roadway, the type and dimension of the tires 12 etc. also hardly falsify the final result. It is therefore possible to correct by correlation using load values (results) determined using the measured variables measured on the wheel side, using the load value obtained from the torque analysis”; para 0057 – “The measured values within one group of variables in each case can then be subjected to a statistical correction method, for example the formation of mean values, in order to determine the load therefrom more precisely”; para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load”);
comprises extracting the mode of the set of load responses“ (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median (i.e. one of the examples for mode, added by examiner) can then be formed, i.e. the load values (interpreted as load responses, added by examiner) can be correlated with one another in order to obtain the most precise possible value for the load”);
“determine the corresponding statistical parameter of known object weights loading the asset” (para 0055 – “In FIG. 3, differences between the engine torques and calculated engine torques are plotted against the number n of measurements. By the formation of mean values and given a sufficient number of individual measurements (the number should be above a minimum number of, for example, 20 measurements), a sufficiently precise value is obtained for the engine torque. Given a known unladen weight, the load can therefore be determined easily from the engine torque”);
“comprises determining a mode of the known object weights” (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median (i.e. one of the examples for mode, added by examiner) can then be formed, i.e. the load values (interpreted as object weights, added by examiner) can be correlated with one another in order to obtain the most precise possible value for the load”); and
“assign the object weight to the load response” (para 0058 – “the determined load values can be divided into groups, for example the load values into the groups 0-200 kg, 201-400 kg, 401 to 600 kg etc. The determined values within the groups can then be averaged and correlated with the associated mean values of the torque analysis. In this way, not only is a comparison value or also calibration value/correction value obtained but rather a plurality of calibration values at the same time. As a result, not only can an offset in the load detection be corrected but also a change over time (increase) can be corrected by correlation.”; para 0081 – “The term “correlation” is to be understood as forming a relationship between two or more measured values, wherein, if appropriate, statistical methods are used here in order to evaluate the individual measured values or entire measuring series. As a result of the correlation, the measured values or the values obtained by means of statistical methods are corrected by measured values or results (the load which is determined by means of one or more methods). As a result, more precise values are acquired for the desired load which is to be determined, wherein the final result is obtained using a correction value. By means of plausibility checking or probabilities it is possible to decide which of the correlated individual results is to be given more weight. Measured information from the vehicle, for example from other control devices, can also contribute to this decisively”)
“comprises assigning the mode of the object weights to the median of the load responses” (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median (i.e. one of the examples for mode, added by examiner) can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load”).


	Regarding Claim 14:  Phares/Kamamann combination discloses the system of Claim 10.
	Phares is silent on:
“wherein the processor is configured to: determine the statistical parameter from the set of load responses comprises extracting a median of the set of load responses; and determine the corresponding statistical parameter of the known object weights loading the asset comprises determining a median of the known object weights; and assign the object weight to the load response comprises assigning the median of the object weights to the median of the strain values”.
However, Kamamann discloses:
“wherein the processor is configured to: determine the statistical parameter from the set of load responses” (para 0034 – “The measured values are passed on here to a further-processing device (i.e. processor, added by examiner) (here an evaluation device 23) and evaluated there by means of mathematical models. Finally, the actual load is calculated therefrom as a final result”; para 0056 – “The advantage of the detection of the load by correlation with the torque analysis is that this method functions largely independently of aging influences. Other external interference variables, such as the surface of the roadway, the type and dimension of the tires 12 etc. also hardly falsify the final result. It is therefore possible to correct by correlation using load values (results) determined using the measured variables measured on the wheel side, using the load value obtained from the torque analysis”; para 0057 – “The measured values within one group of variables in each case can then be subjected to a statistical correction method, for example the formation of mean values, in order to determine the load therefrom more precisely”; para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load”);
“comprises extracting a median of the set of load responses“ (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median can then be formed, i.e. the load values (interpreted as load responses, added by examiner) can be correlated with one another in order to obtain the most precise possible value for the load”);
“determine the corresponding statistical parameter of known object weights loading the asset” (para 0055 – “In FIG. 3, differences between the engine torques and calculated engine torques are plotted against the number n of measurements. By the formation of mean values and given a sufficient number of individual measurements (the number should be above a minimum number of, for example, 20 measurements), a sufficiently precise value is obtained for the engine torque. Given a known unladen weight, the load can therefore be determined easily from the engine torque”);
“comprises determining a median of the known object weights” (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median can then be formed, i.e. the load values (interpreted as object weights, added by examiner) can be correlated with one another in order to obtain the most precise possible value for the load”); and
“assign the object weight to the load response” (para 0058 – “the determined load values can be divided into groups, for example the load values into the groups 0-200 kg, 201-400 kg, 401 to 600 kg etc. The determined values within the groups can then be averaged and correlated with the associated mean values of the torque analysis. In this way, not only is a comparison value or also calibration value/correction value obtained but rather a plurality of calibration values at the same time. As a result, not only can an offset in the load detection be corrected but also a change over time (increase) can be corrected by correlation.”; para 0081 – “The term “correlation” is to be understood as forming a relationship between two or more measured values, wherein, if appropriate, statistical methods are used here in order to evaluate the individual measured values or entire measuring series. As a result of the correlation, the measured values or the values obtained by means of statistical methods are corrected by measured values or results (the load which is determined by means of one or more methods). As a result, more precise values are acquired for the desired load which is to be determined, wherein the final result is obtained using a correction value. By means of plausibility checking or probabilities it is possible to decide which of the correlated individual results is to be given more weight. Measured information from the vehicle, for example from other control devices, can also contribute to this decisively”)
“comprises assigning the median of the object weights to the median of the load responses” (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method, disclosed by Phares, as taught by Kamamann, to use the well-known statistical methods to estimate the load on a road or bridge during the traffic loading event and to elevate the safety of roads and bridges operation.

Regarding Claim 15:  Phares/Kamamann combination discloses the system of Claim 10.

“wherein determining the statistical parameter from the set of load responses comprises: calculating a median and an inter-quartile range of the set of load responses; and calculating a confidence interval of the median, wherein the processor is configured to: calculate a median of the known object weights; and assign the median of the object weights to a load response other than the median of the load responses, the load response being within the confidence interval”.
However, Kamamann discloses:
“wherein determining the statistical parameter from the set of load responses” (para 0056 – “The advantage of the detection of the load by correlation with the torque analysis is that this method functions largely independently of aging influences. Other external interference variables, such as the surface of the roadway, the type and dimension of the tires 12 etc. also hardly falsify the final result. It is therefore possible to correct by correlation using load values (results) determined using the measured variables measured on the wheel side, using the load value obtained from the torque analysis”; para 0057 – “The measured values within one group of variables in each case can then be subjected to a statistical correction method, for example the formation of mean values, in order to determine the load therefrom more precisely”);
“comprises calculating a median and an inter-quartile range of the set of load responses; and calculating a confidence interval of the median” (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median (inter-quartile range and confidence interval are interpreted as directly connected with median value as calculated and used together in the statistical methods, added by examiner) can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load”);
“wherein the processor is configured to: calculate a median of the known object weights” (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median can then be formed, i.e. the load values (interpreted as object weights, added by examiner) can be correlated with one another in order to obtain the most precise possible value for the load”); and 
“assign the median of the object weights to a load response other than the median of the load responses, the load response being within the confidence interval” (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value (i.e. other than the median, added by examiner) or median (confidence interval is interpreted as directly connected with median value as calculated and used together in the statistical methods, added by examiner) can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load”).


Regarding Claim 16:  Phares/Kamamann combination discloses the system of Claim 10.
	Phares further discloses:
“a maximum load response within the confidence interval” (para 0021 - FIGS. 4A-B is a pictorial representation of frequency histograms of gross vehicle weight and maximum girder strains (i.e. the maximum load response, added by examiner) in accordance with an illustrative embodiment).
	Phares is silent on:
“wherein assigning the object weight to the load response comprises assigning the median of the object weights to a maximum load response within the confidence interval”.
	However, Kamamann discloses:
“wherein assigning the object weight to the load response” (para 0058 – “the determined load values can be divided into groups, for example the load values into the groups 0-200 kg, 201-400 kg, 401 to 600 kg etc. The determined values within the groups can then be averaged and correlated with the associated mean values of the torque analysis. In this way, not only is a comparison value or also calibration value/correction value obtained but rather a plurality of calibration values at the same time. As a result, not only can an offset in the load detection be corrected but also a change over time (increase) can be corrected by correlation”)
“comprises assigning the median of the object weights to a maximum load response within the confidence interval” (para 0060 – “the corresponding load values can be determined from the torque analysis, and the associated load values are likewise determined and grouped according to their absolute value. Within the groups, statistical methods such as the mean value or median (confidence interval is interpreted as directly connected with median value as calculated and used together in the statistical methods, added by examiner) can then be formed, i.e. the load values can be correlated with one another in order to obtain the most precise possible value for the load”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method, disclosed by Phares, as taught by Kamamann, to use the well-known statistical methods to estimate the load on a road or bridge during the traffic loading event and to elevate the safety of roads and bridges operation.

Regarding Claim 17:  Phares/Kamamann combination discloses the system of Claim 10.
Phares is silent on:
“wherein the processor is configured to assign additional object weights to additional load responses”.
	However, Kamamann discloses:
“wherein the processor is configured to assign additional object weights to additional load responses” (para 0055 – “In FIG. 3, differences between the engine torques and calculated engine torques are plotted against the number n of measurements. By the formation of mean values and given a sufficient number of individual measurements (i.e. assigning additional object weights to additional load responses, added by examiner) (the number should be above a minimum number of, for example, 20 measurements), a sufficiently precise value is obtained for the engine torque. Given a known unladen weight, the load can therefore be determined easily from the engine torque”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method, disclosed by Phares, as taught by Kamamann, to use the well-known statistical methods to estimate the load on a road or bridge during the traffic loading event and to elevate the safety of roads and bridges operation.

Regarding Claim 18:  Phares/Kamamann combination discloses the system of Claim 10.
Phares further discloses:
“wherein the processor is configured to: monitor changes in the load response assigned to the object weight over time; and detect degradation of the asset based on the changes” (para 0030 - “The FE model may be calibrated using each of the known trucks and relevant strain responses, and the resulting calibrated FE model may be used to calculate a bridge load rating. The results of the calibration and load rating may be derived and compared to those (i.e. monitoring changes, added by examiner) using the Traditional Known Truck Approach so as to select the best sampling strategy. According to one approach, a sampling strategy with strain time histories (i.e. detecting degradation of the asset based on changes, added by examiner) having higher girder strain peaks and larger gross vehicle weights is beneficial”).

Regarding Claim 19:  Phares/Kamamann combination discloses the system of Claim 10.
Phares further discloses:
““wherein the asset is a road, a bridge, runway, a port wharf or a cable structure” (para 0030 – “Continuous load rating of bridges with a Structural Health Monitoring (SHM) system that relies on ambient traffic is an effective solution. It also provides a timely indication of the need for bridge maintenance, repair, rehabilitation and replacement. This present invention provides, for example, methods and systems for an automated ambient traffic approach for determining load ratings of bridges under ambient traffic.”).

Regarding Claim 20:  Phares/Kamamann combination discloses the system of Claim 10.
Phares is silent on:
“wherein the objects comprise one or more of vehicles, pedestrians, planes, boats, cable cars, and ski lifts”.
	However, Kamamann discloses:
“wherein the objects comprise one or more of vehicles, pedestrians, planes, boats, cable cars, and ski lifts” (para 0010 – “An object of the invention is to provide a system for detecting the load of a motor vehicle which reliably determines the current load and, if appropriate, the load distribution”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method, disclosed by Phares, as taught by Kamamann, in order to exploit the most common objects on a bridge, specifically motor vehicles, to estimate the load on a bridge and to estimate whether it is safe to use .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Phares/Kamamann combination in view of US20190308693A9 to Lee (hereinafter Lee).

Regarding Claim 11:  Phares/Kamamann combination discloses the system of Claim 10.
Phares/Kamamann combination is silent on:
“wherein the sensors are optical sensors”.
	However, Lee discloses:
“wherein the sensors are optical sensors” (para 0198 – “In the present disclosure, electric or optical measurement instruments are integrated to measure load, strain, deformation, displacement, fatigue, crack, vibration, frequency or the like of the marine structure (i.e. asset, added by examiner)”; para 0190 – “In the present disclosure, it is revealed that the measurement instrument for measuring internal forces (for example, sloshing load, flow load, pressure load, thermal load) and reactions of a structure (for example, displacement, deformation, motion, walking, buckling, vortex) has a broad meaning including a lidar using an electric or optical sensor”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method, disclosed by Phares/Kamamann combination, as taught by Lee, in order to more easily detect the behavior and structural changes in the asset using optical sensors as sensors easy to operate and monitor, causing elevated safety of the structure.

Regarding Claim 12:  Phares/Kamamann combination discloses the system of Claim 10.
Phares/Kamamann combination is silent on:
“wherein the sensors are fiber Bragg grating (FBG) sensors”.  
	However, Lee discloses:
“wherein the sensors are fiber Bragg grating (FBG) sensors” (para 0026 – “In one aspect of the present disclosure, there is provided a system for monitoring a physical change of a marine structure, which includes a complex optical measuring instrument configured to detect a behavior and structural change of the marine structure by using at least one optical sensor by means of optical fiber Bragg grating”).  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20130275059A1 to Bernhard et al. (hereinafter Bernhard) discloses a hybrid load monitoring system and method including one or more direct or physical sensor measurements in addition to the plurality of virtual sensors.
US20130245879A1 to Torres et al. (hereinafter Torres) discloses method and system for monitoring a structure acquiring strain data and modelling a relationship between the operational parameters.
US20170363504A1 to Winant et al. (hereinafter Winant) discloses system and method for determining the risk of failure of a structure.
US20180067637A1 to Hay (hereinafter Hay) discloses non-contacting monitor for bridges and civil structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863